Exhibit 32.2 MCDERMOTT INTERNATIONAL, INC. Certification Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (Subsections (a)and (b)of Section1350, Chapter 63 of Title 18, United States Code) Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (Subsections (a)and (b)of Section1350, Chapter 63 of Title 18, United States Code), I, Stuart Spence, Executive Vice President and Chief Financial Officer of McDermott International, Inc., a Panamanian corporation (the “Company”), hereby certify, to my knowledge, that: the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2017 (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: April 25, 2017 /s/ STUART SPENCE Stuart Spence Executive Vice President and Chief Financial Officer
